Filed Under Rule 424(b)(3), Registration Statement No. 333-199914  Pricing Supplement Number 373 Dated Monday, June 29, 2015  (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FWT9 [] 100% 1.900% [] Fixed 3.500% MONTHLY 01/15/2026 08/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
